Per Curiam.
At the time of the passage of chapter 410, Laws of 1882, the real estate in question was not in use by the fire department of the city, which the act abolished. It had ceased, or rather one of its predecessors had ceased to use the building. At the passage of chapter 137, of Laws of 1870, § 84, the metropolitan fire department had not had lately the custody of the building; for in 1867 that department had transferred the custody to the plaintiffs. The plaintiffs had no power to hold under the then fire department. The fire department could not have a custody through the plaintiffs, that acted as an independent body under the law. The legislature and the city corporation knew what department had actual use, actual custody at the time the acts were passed. On the facts, the plaintiffs were in use and in custody by the recognition of the city before any point of time, that could be deemed to be lately, as to use or custody by the fire department.
The order is affirmed, with $10 costs, and disbursements to be taxed, upon the opinion of the judge at special term.